                                          Case 3:20-cv-03368-MMC Document 30 Filed 07/14/20 Page 1 of 4




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MICHAEL GEARY WILSON,                            Case No. 20-cv-03368-MMC
                                  8                    Plaintiff,
                                                                                          ORDER GRANTING PLAINTIFF'S
                                  9              v.                                       APPLICATION TO PROCEED IN
                                                                                          FORMA PAUPERIS; DISMISSING
                                  10     MOUNT DIABLO UNIFIED SCHOOL                      COMPLAINT; CONTINUING CASE
                                         DISTRICT/SPECIAL EDUCATION                       MANAGEMENT CONFERENCE
                                  11     LOCAL PLAN AREA (DIABLO), et al.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Before the Court are pro se plaintiff Michael Geary Wilson’s (“Wilson”) complaint

                                  15   and application to proceed in forma pauperis, both filed May 14, 2020. Having read and

                                  16   considered plaintiff’s filings, the Court rules as follows.

                                  17           Based on the information provided in plaintiff’s application to proceed in forma

                                  18   pauperis, the Court finds plaintiff lacks funds to pay the filing fee, and, accordingly, said

                                  19   application is hereby GRANTED.

                                  20           Where, as here, a party proceeds in forma pauperis, the district court, pursuant to

                                  21   28 U.S.C. § 1915(e)(2), must dismiss the complaint if the plaintiff “fails to state a claim on

                                  22   which relief may be granted” or the action is “frivolous and malicious.” See 28 U.S.C.

                                  23   § 1915(e)(2)(B). The Court thus turns to the question of whether the complaint “state[s] a

                                  24   claim on which relief may be granted.” See id.

                                  25          Rule 8 of the Federal Rules of Civil Procedure requires a complaint to contain “a

                                  26   short and plain statement of the claim showing that the pleader is entitled to relief,” see

                                  27   Fed. R. Civ. P. 8(a)(2), and requires each allegation to be “simple, concise, and direct,”

                                  28   see Fed. R. Civ. P. 8(d)(1). A complaint complies with Rule 8 when it “sets forth who is
                                          Case 3:20-cv-03368-MMC Document 30 Filed 07/14/20 Page 2 of 4




                                  1    being sued, and on what theory, with enough detail to guide discovery.” See McHenry v.

                                  2    Renne, 84 F.3d 1172, 1177 (9th Cir.1996). By contrast, a complaint that lacks “simplicity,

                                  3    conciseness and clarity as to whom [a plaintiff is] suing for what wrongs, fails to perform

                                  4    the essential functions of a complaint,” and is subject to dismissal. See id. at 1180; see

                                  5    also Cafasso v. General Dynamics C4 Systems, Inc., 637 F.3d 1047, 1059 (9th Cir.2011)

                                  6    (noting, “[w]hile the proper length and level of clarity for a pleading cannot be defined with

                                  7    any great precision, Rule 8(a) has been held to be violated by a pleading that was

                                  8    needlessly long, or a complaint that was highly repetitious, or confused, or consisted of

                                  9    incomprehensible rambling”) (internal quotation and citation omitted).

                                  10          Here, plaintiff’s complaint, which consists of 198 pages of text, contains twenty-

                                  11   seven Claims for Relief against 122 defendants, including a school district, multiple local

                                  12   governments, a California superior court, a superior court judge, local government
Northern District of California
 United States District Court




                                  13   officials, police officers, and a number of private law firms and attorneys. For the reasons

                                  14   set forth below, plaintiff’s claims cannot proceed as pleaded.

                                  15          First, plaintiff’s complaint is needlessly long, and much of it consists of “verbose,

                                  16   confusing” allegations, see Nevijel v. N. Coast Life Ins. Co., 651 F.2d 671, 674 (9th Cir.

                                  17   1981), including multiple, lengthy “verbatim transcript[s]” of conversations (see Compl.,

                                  18   filed May 14, 2020, at 99:3; see also, e.g., id. at 99:5-107:15, 109:24-121:22). Such a

                                  19   complaint does not conform to the requirements of Rule 8. See, e.g., Nevijel, 651 F.2d at

                                  20   674 (upholding dismissal, under Rule 8, of complaint that “consisted of 48 pages with 14

                                  21   pages of addenda and 9 pages of exhibits” and was “verbose, confusing and almost

                                  22   entirely conclusory”); Hatch v. Reliance Ins. Co., 758 F/2d 409, 415 (9th Cir. 1985)

                                  23   (upholding dismissal, under Rule 8, of complaint that “exceeded 70 pages in length, [and

                                  24   was] confusing and conclusory”).

                                  25          Moreover, the Court cannot readily determine from the complaint the injuries for

                                  26   which each defendant is allegedly liable. In particular, although the complaint contains

                                  27   specific factual allegations regarding the alleged wrongdoing of at least some of the

                                  28   defendants, plaintiff does not adequately connect such acts to the harms he allegedly
                                                                                     2
                                          Case 3:20-cv-03368-MMC Document 30 Filed 07/14/20 Page 3 of 4




                                  1    suffered. Instead, after nearly 150 pages of factual allegations and a 20-page “summary

                                  2    of federal & state crimes perpetrated by defendants” (see Compl. at 144:4), plaintiff

                                  3    broadly alleges “the foregoing wrongful acts by defendants” (see id. at 164:1) deprived

                                  4    him of 33 “rights” (see id. at 164:5) and caused him to suffer more than a dozen other

                                  5    injuries.

                                  6           Similarly, plaintiff does not adequately plead “what circumstances were supposed

                                  7    to have given rise to the various causes of action.” See McHenry, 84 F.3d at 1178. Each

                                  8    of plaintiff’s twenty-seven claims, all but four of which are brought against all 122

                                  9    defendants, incorporates by reference the entirety of the complaint’s 150 pages of factual

                                  10   allegations, and, although some of the claims include additional factual allegations, the

                                  11   majority consist essentially of “a formulaic recitation of the elements.” See Bell Atlantic

                                  12   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotation, citation, and alteration
Northern District of California
 United States District Court




                                  13   omitted). Given the complaint’s considerable length and the number of defendants

                                  14   against whom plaintiff seeks relief, such wholesale incorporation of the complaint’s

                                  15   factual allegations fails to sufficiently identify which alleged acts or omissions form the

                                  16   basis of any particular defendant’s alleged liability.

                                  17          In short, “despite all the pages, requiring a great deal of time for perusal,” the

                                  18   Court and defendants “cannot determine from the complaint who is being sued, for what

                                  19   relief, and on what theory, with enough detail to guide discovery,” as the complaint fails to

                                  20   include “clear and concise averments stating which defendants are liable to plaintiff[ ] for

                                  21   which wrongs.” See McHenry, 84 F.3d at 1178.

                                  22          Accordingly, the complaint will be dismissed.

                                  23          The Court notes this is not the first time plaintiff has been warned that his

                                  24   pleadings must comply with Rule 8, see Wilson v. Mount Diablo Unified School District, et

                                  25   al., 18-cv-3973-JD, Doc No. 24 (dismissing, under Rule 8, complaint filed by plaintiff

                                  26   “consist[ing] of 66 pages of largely incomprehensible allegations that fail to give any

                                  27   putative defendant fair notice of what she is being called to answer”), and the Court has

                                  28   already expended considerable time and effort considering the claims plaintiff alleges
                                                                                      3
                                          Case 3:20-cv-03368-MMC Document 30 Filed 07/14/20 Page 4 of 4




                                  1    here, all to no productive end, see, e.g., McHenry, 84 F.3d at 1179 (noting “[p]rolix,

                                  2    confusing complaints . . . impose unfair burdens on litigants and judges”); see also

                                  3    Cafasso, 637 F.3d at 1059 (noting “[o]ur district courts are busy enough without having to

                                  4    penetrate a tome approaching the magnitude of War and Peace to discern a plaintiff’s

                                  5    claims and allegations”).

                                  6           Nevertheless, plaintiff will be afforded leave to amend “to present a short, simple,

                                  7    concise, and direct statement respecting the alleged wrongdoing of each [defendant].”

                                  8    See Schmidt v. Hermann, 614 F.2d 1221, 1223 (9th Cir. 1980). Any such amended

                                  9    complaint must “state[ ] clearly how each and every defendant violated [plaintiff’s] legal

                                  10   rights,” see McHenry, 84 F.3d at 1176, and must clearly link each defendant to the

                                  11   alleged injury, or injuries, for which that defendant is alleged to be responsible.

                                  12                                          CONCLUSION
Northern District of California
 United States District Court




                                  13          For the reasons stated above:

                                  14          1. Plaintiff’s complaint is hereby DISMISSED with leave to amend to cure the

                                  15   deficiencies noted.

                                  16          2. If plaintiff wishes to file a First Amended Complaint, he shall do so no later than

                                  17   August 7, 2020. Plaintiff may not, however, add any new claims or new defendants

                                  18   without first obtaining leave of court. See Fed. R. Civ. P. 15(a)(2).

                                  19          3. In light of the above, the Case Management Conference currently scheduled

                                  20   for August 17, 2020, is hereby CONTINUED to October 9, 2020.

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: July 14, 2020
                                                                                                MAXINE M. CHESNEY
                                  24                                                            United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                     4
